UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4190


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JASON WARD NORMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:07-cr-00011-RLV-DCK-4)


Submitted:   August 2, 2010              Decided:   September 16, 2010


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Ann L. Hester, FEDERAL DEFENDERS OF WESTERN
NORTH CAROLINA, INC., Charlotte, North Carolina, for Appellant.
Edward R. Ryan, Acting United States Attorney, Mark A. Jones,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jason Ward Norman pled guilty to conspiracy to possess

with    intent       to    distribute          cocaine     and      cocaine     base    and

possession with intent to distribute cocaine base (crack).                              The

district court sentenced him to 168 months’ imprisonment.                                On

appeal, Norman argues that the district court failed to address

his     arguments         at     sentencing        and     failed     to      provide     an

individualized       explanation         of    the   sentencing       factors    as     they

apply to him.        We affirm.

               At sentencing, Norman contested the quantity of drugs

that was attributed to him in the presentence report.                           The court

heard testimony from the case agent and Norman and determined

that the probation officer’s calculation of approximately 3,859

grams of crack cocaine and 2,240 grams of powder cocaine was

supported by a preponderance of the evidence.                        Norman’s attorney

asked    the    court      to    consider      all   the    sentencing       factors    and

“sentence [Norman] with leniency,” considering his health, the

fact that he was an addict, the level of his culpability, and

his family support.

               The   district         court     adopted      the     findings     in    the

presentence report.              The applicable advisory guideline range was

therefore      168   to        210   months’    imprisonment.          The    court     then

referenced United States v. Booker, 543 U.S. 220 (2005), and 18

U.S.C. § 3553(a) (2006), and imposed a 168-month sentence.                              The

                                               2
court further stated that it “ha[d] not identified factors in

[§] 3553(a) that would mitigate the guideline range.”                                The court

also commented, “This case illustrates the demons of drugs as

well as any in that the defendant found himself helpless and

nevertheless continued to participate in activities which spread

drugs   about     to      others     who        would     therefore      be     in     similar

circumstances to him.”

            An     appellate          court          reviews        a     sentence           for

reasonableness under an abuse-of-discretion standard.                                 Gall v.

United States, 552 U.S. 38, 51 (2007).                            This review requires

consideration        of      both         the       procedural          and     substantive

reasonableness of a sentence.               Id.         First, the court must assess

whether the district court properly calculated the guidelines

range, considered the § 3553(a) factors, analyzed any arguments

presented    by    the      parties,        and      sufficiently         explained          the

selected    sentence.             Gall, 552 U.S.     at    49-50;       see     United

States v.    Lynn,     592 F.3d 572,      576    (4th    Cir.       2010)     (“[A]n

individualized     explanation            must      accompany      every       sentence.”);

United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).

Even if the sentence is procedurally reasonable, the court must

consider    the    substantive             reasonableness          of     the        sentence,

“examin[ing] the totality of the circumstances to see whether

the sentencing court abused its discretion in concluding that

the   sentence    it      chose    satisfied         the    standards         set    forth    in

                                                3
§ 3553(a).”       United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).

            Norman       argues     that       his     sentence         is     procedurally

unreasonable because the district court did not consider the

§ 3553(a)     factors      and     failed       to    provide      an        individualized

statement    of    how    the     factors      applied       in   his    case.        Norman

preserved   the     issue    by    arguing      in     the    district        court   for   a

lenient sentence.         See Lynn, 592 F.3d at 577-78.

            The    district       court    is    not    required        to     “robotically

tick through § 3553(a)’s every subsection.”                         United States v.

Johnson,    445 F.3d 339,    345     (4th      Cir.    2006).           However,   the

district    court    must       “place    on    the     record     an        individualized

assessment based on the particular facts of the case before it.

This individualized assessment need not be elaborate or lengthy,

but it must provide a rationale tailored to the particular case

at hand and adequate to permit meaningful appellate review.”

Carter, 564 F.3d at 330 (internal quotation marks, footnote, and

citation omitted).          This is true even when the district court

sentences a defendant within the applicable guidelines range.

Id.   An extensive explanation is not required as long as the

appellate court is satisfied “‘that [the district court] has

considered the parties’ arguments and has a reasoned basis for

exercising [its] own legal decisionmaking authority.’”                                United

States v. Engle, 592 F.3d 495, 500 (4th Cir. 2010) (quoting

                                            4
Rita v. United States, 551 U.S. 338, 356 (2007)), petition for

cert. filed, 78 U.S.L.W. 3764 (U.S. 2010) (No. 09-1512).

             The        district           court        properly     calculated               Norman’s

guidelines range.               In imposing sentence, the court commented on

the    dangers         of       drugs,      and     illustrated          those       dangers         by

referencing Norman’s particular case.                              We need not determine

whether this constitutes an adequate explanation under Carter

and   Supreme      Court         law.         Rather,      because       the    district           court

explicitly        considered            the      § 3553(a)        factors       for       potential

mitigation        of    the      sentence,         and    because     the       district           court

sentenced Norman to the lowest point in the applicable guideline

range, we conclude that any error was harmless.                                  See Lynn, 592
F.3d at 582; see also Rita, 551 U.S. at 359 (“Where . . . the

record     makes       clear      that     the     sentencing       judge       considered           the

evidence and arguments, we do not believe the law requires the

judge to write more extensively.”); United States v. Boulware,

604 F.3d 832, 838 (4th Cir. 2010) (procedural error is harmless

if    it   “did    not       have      a   substantial        and    injurious            effect      or

influence     on       the      result     and     we     can[]    say    with       .    .    .    fair

assurance[]        .        .     .     that      the      district       court’s             explicit

consideration          of       [the    defendant’s]        arguments          would       not      have

affected the sentence imposed”).

             Having             determined         that     there        is     no       reversible

procedural        error,         the    court      next     considers          the       substantive

                                                   5
reasonableness of the sentence, taking into account the totality

of the circumstances.            Gall, 552 U.S. at 51.                   Because Norman’s

sentence is within the appropriate guidelines range, we presume

on appeal that it is substantively reasonable.                           United States v.

Go, 517 F.3d 216, 218 (4th Cir. 2008).                          The presumption may be

rebutted by a showing “that the sentence is unreasonable when

measured    against     the      §    3553(a)       factors.”          United      States   v.

Montes-Pineda,       445 F.3d 375,    379    (4th      Cir.     2006)      (internal

quotation      marks    omitted).              Norman      has     not      rebutted     that

presumption.         Accordingly,         we       hold    that   the       district    court

committed      no   significant        procedural          or    substantive        error   in

sentencing Norman.            Accordingly, we affirm Norman’s 168-month

sentence.      We dispense with oral argument because the facts and

legal    contentions       are       adequately      presented         in    the    materials

before   the    court      and   argument          would    not    aid      the    decisional

process.

                                                                                     AFFIRMED




                                               6